                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

KHALED SHABANI,

        Plaintiff,
                                                   Case No. 19-cv-65-bbc
   v.

CITY OF MADISON, MICHAEL KOVAL,
JENNIFER KRUGER FAVOUR, POLICE
AND FIRE COMMISSION, CITY OF
MADISON POLICE DEPARTMENT,
DAMION FIGUEROA, KEVIN COSTIN,
HAMP JOHNSON, JESSICA SOSKA, JEFF
PHARO, JASON SWEENY, SGT. BAKER,
SGT. BERKOVITZ, CAPT. FREEDMAN,
PROFESSIONAL STANDARDS AND
INTERNAL AFFAIRS UNIT, KRAIG
KALKA, KENNETH BROWN, JULIE
AHNEN, STATE OF WISCONSIN,
AND WISCONSIN DEPARTMENT OF
JUSTICE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             3/12/2020
        Peter Oppeneer, Clerk of Court                     Date
